Exhibit 10.2
Apache Corporation 401(k) Savings Plan
Amendment
Apache Corporation (“Apache”) sponsors the Apache Corporation 401(k) Savings
Plan (the “Plan”). In section 10.4 of the Plan, Apache reserved the right to
amend the Plan from time to time. Apache hereby exercises that right by adding
the following two rows to the table in Appendix C, effective as of June 10, 2010
for Devon Energy Corporation and, for Mariner Energy, Inc., effective as of the
date of the merger of Mariner Energy Inc. with Apache.

     
Devon Energy Corporation (“Devon”)
  All individuals hired on June 10, 2010 from Devon and related companies in
connection with Apache’s acquisition of certain property on such date.
 
   
Mariner Energy, Inc. (“Mariner”)
  All individuals who became Covered Employees on the date of the merger between
Apache and Mariner are New Employees. A New Employee shall be eligible to make
Participant Contributions from any Compensation paid after the date of the
merger. The Company Matching Contribution for 2010 for a New Employee shall be
based solely on his Compensation paid after the date of the merger and his
Participant Contributions after the date of the merger, with the following
exception. A New Employee who makes the maximum possible Participant
Contribution allowable under Code §402(g) during 2010, and who is an Employee on
the last business day of 2010, will receive a Company Matching Contribution
equal to the greater of (a) the amount determined under the preceding sentence
and (b) the total match he would have received in both this Plan and the Mariner
Energy, Inc. Employee Capital Accumulation Plan if he contributed the same
amount from each paycheck during 2010, minus the match allocated to him in the
Mariner Energy, Inc. Employee Capital Accumulation Plan.

EXECUTED this 13th day of July 2010.

            APACHE CORPORATION
      By:   /s/ Roger B. Plank       Roger B. Plank
President    

Prepared July 5, 2010

